DETAILED ACTION
1.	Claims 1-20 are currently pending. The effective filing date of the present application is 11/16/2020. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Rejections -35 USC §101
3.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1
Claims 1-13 are directed to a system (machine). Claims 14-20 are directed toward a process (method). Thus, all claims fall within one of the four statutory categories as required by Step 1.


Regarding Step 2A [prong 1]
Claims 1-20 are directed toward the judicial exception of an abstract idea. Independent claim 141 recites essentially the same abstract features as claim 1, thus are abstract for the same reasons as claim 1.
Regarding independent claim 1, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
Claim 1. A system for reducing food waste of a user comprising:
a store computer configured to forward food expiration information for a food item to a user device;
an application executable on a user device, the application having computer program code that, when executed by the user device, causes the user device to:
receive food expiration information from the store computer regarding a food item purchased by the user; and
generate an alert on the user device, the alert indicating to the user that the food item will expire within a predetermined time period.
The Applicant's Specification titled "Methods and Apparatus for Reducing Food Waste" emphasizes the business need for data analysis, "In accordance with embodiments provided herein, to reduce food waste, methods and apparatus are provided for tracking when food will expire (e.g., is unsafe to eat, is undesirable to eat, etc.), and warning a user when the food will expire. For example, in some embodiments, an application (e.g., computer program code) is provided for execution on a mobile device, such as a smartphone, a tablet computer, a smart watch, or the like, that tracks when food will expire and warns a user when the food will expire (e.g., a few days ahead, the day before, the last day the food is safe to eat, etc.). In one or more embodiments, the application may employ the mobile device to scan a bar code on each food item purchased (e.g., using a camera of the mobile device) and obtain information on the shelf life of the food item (e.g., from a local database stored on the mobile device, by accessing cloud storage and/or a remote third party server, etc.). Alternatively, a grocery store may send food expiration information to the application and/or mobile device at checkout, or at some time after checkout, as the grocery store has already scanned all the items purchased. " (Spec. [0013]). Thus, data analytics to the Specification is a business concept being addressed by the claimed invention.
As the bolded claim limitations above demonstrate, independent claims 1 and 14 are directed to the abstract idea of transmitting food expiration information, receive food waste information regarding food purchased by the user, and generating an alert that the food will expire soon, which is considered certain methods of organizing human activity and/or mental process because the bolded claim limitations pertain to (i) commercial or legal interaction; and/or (ii) mental processes. See MPEP §2106.04(a)(2)(II).
Applicant's claims as recited above provide a business solution of analyzing data on food expiration dates to generate alerts as a form of inventory control. Applicant's claimed invention pertains to commercial/legal interactions because the limitations recite transmitting food expiration information, receive food waste information regarding food purchased by the user, and generating an alert that the food will expire soon, which pertain to "advertising, marketing or sales activities or behaviors and business relations" expressly categorized under commercial/legal interactions. See MPEP §2106.04(a)(2)(II).
Furthermore, the claim limitations are also directed towards mental processes because the limitations recite transmitting food expiration information (observation), receive food waste information regarding food purchased by the user(observation), and generating an alert that the food will expire soon (opinion), which is "observations, evaluations, judgments, and opinions," expressly categorized under mental processes.    See MPEP §2106.04(a)(2)(III).
Dependent claims 2-13 and 15-20 further reiterate the same abstract ideas with further embellishments, such as claim 2 (similarly claim 15) wherein the store computer comprises an inventory management computer of a store; claim 3 (similarly claim 16) wherein the store computer comprises a server; claim 4 wherein the store is an online store; claim 5 wherein the store is a physical store; claim 6 (similarly claim 17) receives food expiration information from a grocery store that has scanned one or more food items being purchased by the user; claim 7 (similarly claim 18) tracks food expiration information for a food item and notifies a user of the user device prior to expiration of the food item; claim 8 (similarly claim 19)  notifies a user by at least one of generating a sound on the user device and displaying a message on the user device; claim 9 notifies a user within a user- specified time period of a day the food item expires; claim 10  (similarly claim 20) tracks whether a food item purchased by the user has been recalled; claim 11 receives recall information from a remote server; claim 12 wherein the user device is a mobile device; claim 13 allows the user device to communicate with a user contact that a food item will expire within a predetermined time period, which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1 and 14.


Regarding Step 2A [prong 2]
Claims 1-20 fail to integrate the abstract idea into a practical application. Independent claim 1 (similarly claim 14) include the following additional elements which do not amount to a practical application:
Claim 1. A system for reducing food waste of a user comprising:
a store computer configured to forward food expiration information for a food item to a user device;
an application executable on a user device, the application having computer program code that, when executed by the user device, causes the user device to:
receive food expiration information from the store computer regarding a food item purchased by the user; and
generate an alert on the user device, the alert indicating to the user that the food item will expire within a predetermined time period.
The bolded limitations recited above in independent claim 1 (Similarly claim 14 also including digital distribution platform.) pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of an store computer, user device, application, and digital distribution platform, which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.04(d)(1) and §2106.05 (a-c & e-h), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, "The methods for food waste reduction described herein may be employed on any suitable user device (e.g., a mobile telephone, a smart watch, a tablet computer, a laptop computer, a desktop computer, etc.). For example, an applications executable by a user device may be stored in a memory of the user device and executed by a processor of the user device. [0033] Accordingly, while the present invention has been disclosed in connection with the example embodiments thereof, it should be understood that other embodiments may fall within the spirit and scope of the invention, as defined by the following claims." (Spec. [0032]). Nothing in the Specification describes the specific operations recited in claim 1 (Similarly claim 14) as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible."). Simply put, the claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of data analytics. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.05(a & e).
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to steps for transmitting food expiration information, receive food waste information regarding food purchased by the user, and generating an alert that the food will expire soon and the additional computer elements a tool to perform the abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04 and §21062106.05(f-h). Alternatively, the Office has long considered data gathering, analysis and data output to be insignificant extra-solution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.04 and §2106.05(g). Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04(d)(1) and §2106§2106.05 (a & e).
Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept identified above is implemented utilizing the computational tools provided by the additional elements to automate and perform the abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment. See MPEP §2106.04. Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible. Alternatively, the Office has long considered data gathering and data processing as well as data output recruitment information on a social network to be insignificant extra-solution activity, and these additional elements used to gather and output recruitment information on a social network are insignificant extra-solution limitations that do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(g). Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); similarly, the current invention uses food expiration information for collection, analysis and alerting that expiration date is near on a computer. When considered in combination, the claims do not amount to improvements of the functioning of a computer, or to any technology or technical field. Applicant's limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.
Dependent claims 2-13 and 15-20 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims 1 and 14 respectively, for example, claim 2 (similarly claim 15) wherein the store computer comprises an inventory management computer of a store; claim 3 (similarly claim 16) wherein the store computer comprises a server; claim 4 wherein the store is an online store; claim 5 wherein the store is a physical store; claim 6 (similarly claim 17) receives food expiration information from a grocery store that has scanned one or more food items being purchased by the user; claim 7 (similarly claim 18) tracks food expiration information for a food item and notifies a user of the user device prior to expiration of the food item; claim 8 (similarly claim 19) notifies a user by at least one of generating a sound on the user device and displaying a message on the user device; claim 9 notifies a user within a user- specified time period of a day the food item expires; claim 10  (similarly claim 20) tracks whether a food item purchased by the user has been recalled; claim 11 receives recall information from a remote server; claim 12 wherein the user device is a mobile device; claim 13 allows the user device to communicate with a user contact that a food item will expire within a predetermined time period, but these features only serve to further limit the abstract idea of independent claims 1 and 14, furthermore, merely using/applying a computer environment such as merely using the computer as a tool to apply instructions of the abstract idea do nothing more than provide insignificant extra-solution activity since they amount to data gathering, analysis and outputting. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea.
Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.


Regarding Step 2B
Claims 1-20 do not amount to significantly more than the abstract idea. Independent claims 1 (similarly claim 14) include the following limitations that are not sufficient to amount to significantly more than the abstract idea:
Claim 1. A system for reducing food waste of a user comprising:
a store computer configured to forward food expiration information for a food item to a user device;
an application executable on a user device, the application having computer program code that, when executed by the user device, causes the user device to:
receive food expiration information from the store computer regarding a food item purchased by the user; and
generate an alert on the user device, the alert indicating to the user that the food item will expire within a predetermined time period.
The bolded limitations recited above in independent claim 1 (Similarly claim 14also including a digital distribution platform.) do not include any additional elements that are sufficient to amount to "significantly more" than the judicial exception because the additional elements refer to an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of store computer, user device, application, and digital distribution platform. These additional elements do not amount to "significantly more" than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the additional elements are being used as a tool to perform the abstract idea and merely providing computational instructions to implement the abstract idea, and generally linking the use of the abstract idea to a particular technological environment, yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h). Furthermore, claim 1and 14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because store computer, user device, application, and digital distribution platform are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for store computer and user device see MPEP §2106.05(d) (II) (i) discussing receiving and transmitting data over a network. Additionally, see for store computer, user device, application, and digital distribution platform, see MPEP §21106.05(f) discussing amounting to mere instructions to apply the abstract idea on a generic computer. Therefore, the additional elements in separately or in combination do not add significantly more.
Dependent claims 2-7, 9-14, 16, and 19-20 merely recite further additional embellishments of the abstract idea of independent claims 1, 5, and 8 respectively, for example: claim 2 (similarly claim 15) wherein the store computer comprises an inventory management computer of a store; claim 3 (similarly claim 16) wherein the store computer comprises a server; claim 4 wherein the store is an online store; claim 5 wherein the store is a physical store; claim 6 (similarly claim 17) receives food expiration information from a grocery store that has scanned one or more food items being purchased by the user; claim 7 (similarly claim 18) tracks food expiration information for a food item and notifies a user of the user device prior to expiration of the food item; claim 8 (similarly claim 19) notifies a user by at least one of generating a sound on the user device and displaying a message on the user device; claim 9 notifies a user within a user- specified time period of a day the food item expires; claim 10  (similarly claim 20) tracks whether a food item purchased by the user has been recalled; claim 11 receives recall information from a remote server; claim 12 wherein the user device is a mobile device; claim 13 allows the user device to communicate with a user contact that a food item will expire within a predetermined time period. For inventory management computer, server, remote server, and mobile device see MPEP §2106.05(d) (II) (i) discussing receiving and transmitting data over a network and see MPEP §21106.05(f) discussing amounting to mere instructions to apply the abstract idea on a generic computer.
Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer as a tool and generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1 and 14 since they fail to impose any meaningful limits on practicing the abstract idea. Accordingly, all of the dependent claims also fail to amount to "significantly more" than an abstract idea.
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 1-20 are directed to non-statutory subject matter under 35 U.S.C. § 101.

	
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 2, 4, 5, 7-9, 12, 14, 15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 2016/0358121 to Knobel et al. (“Knobel”).

7.	With regards to claim 1, Knobel disclosed the limitations of,
a store computer configured to forward food expiration information for a food item to a user device (See [0023] discussing vendor (120) transmitting messages regarding transaction history and food item information, [0054]-[0057] discussing the personal inventory receiving from the vendor identifiers of the food item such as expiration information. See also Fig. 1 and [0032] describing vendor (120) as a computer environment.);
an application executable on a user device, the application having computer program code that, when executed by the user device (See [0025] discussing the electronic device of the user as an application interface e.g. a mobile phone.), causes the user device to:
receive food expiration information from the store computer regarding a food item purchased by the user (See [0023] discussing vendor (120) transmitting messages regarding transaction history and food item information, [0054]-[0055] discussing the personal inventory receiving identifiers of the food item such as expiration information.); and
generate an alert on the user device, the alert indicating to the user that the food item will expire within a predetermined time period (See Fig. 7 and [0099] discussing the sending of a notification to the user device based on less freshness threshold being triggered.).

8.	With regards to claim 14, Knobel disclosed the limitations of,
creating an application having computer program code for use on a user device, the application, when executed by the user device (See [0025] discussing the electronic device of the user as an application interface e.g. a mobile phone.), configured to employ the user device to:
receive food expiration information from a store computer regarding a food item purchased by the user (See [0023] discussing vendor (120) transmitting messages regarding transaction history and food item information, and [0054]-[0055] discussing the personal inventory receiving identifiers of the food item such as expiration information.); and
generate an alert, the alert indicating to the user that the food item will expire within a predetermined time period (See Fig. 7 and [0099] discussing the sending of a notification to the user device based on less freshness threshold being triggered.); and
providing the application to a digital distribution platform for downloading (See [034] discussing the application being provided to the electronic device by either the PFIS or indirectly from an online store which it is download to the electronic device.).

9.	With regards to claim 2 (similarly claim 15), Knobel disclosed the limitations of,
 wherein the store computer comprises an inventory management computer of a store (See also Fig. 1 and [0032] describing vendor (120) as a computer environment including vendor product database (175). Examiner is interpreting vendor product database as an inventory management component of the store computer.).

10.	With regards to claim 4, Knobel disclosed the limitations of,
wherein the store is an online store (See [0058] discussing the vendor as an online store.).

11.	With regards to claim 5, Knobel disclosed the limitations of,
wherein the store is a physical store (See [0073] discussing the vendor as a particular retailer, store location, or warehouse that houses inventory.).

12.	With regards to claim 7 (similarly claim 18), Knobel disclosed the limitations of,
tracks food expiration information for a food item and notifies a user of the user device prior to expiration of the food item (See Fig. 7 and [0099] discussing the sending of a notification to the user device based on less freshness threshold being triggered.).

13.	With regards to claim 8 (similarly claim 19), Knobel disclosed the limitations of,
notifies a user by at least one of generating a sound on the user device and displaying a message on the user device (See e.g. Fig. 8 displaying notifications on freshness.).

14.	With regards to claim 9, Knobel disclosed the limitations of,
notifies a user within a user- specified time period of a day the food item expires (See [0099] discussing the user selecting the timeframe of the notification e.g., once per week instead of the default once per day.).

15.	With regards to claim 12, Knobel disclosed the limitations of,
wherein the user device is a mobile device (See [0025] discussing the electronic device of the user as an application interface e.g. a mobile phone.).


Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claims 3, 6, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatenable by Knobel in view of U.S. Pat. Pub. No. 2018/0197133 to Linke et al. (“Linke”).

18.	With regards to claim 3 (similarly claim 16), Knobel is silent on the limitations of, 
wherein the store computer comprises a server.
However, Linke teaches at [0053]-[0054] that it would have been obvious to one of ordinary skill in the inventory art to include the store computer comprises a server (See [0054] describing the IMS computer system as managing the items at a supermarket and [0053] discussing the IMS working in a server network.). 
Therefore, it would have been obvious for one of ordinary skill in the inventory art before the effective filing date of the claimed invention to have modified the teachings of Knobel to include the store computer comprises a server, as disclosed by Linke. One of ordinary skill in the art would have been motivated to make this modification in order to allow for network communication (Linke [0015]).  
	
19.	With regards to claim 6 (similarly claim 17), Knobel disclosed the limitations of,
receives food expiration information from a grocery store . . . being purchased by the user (See [0023] discussing vendor (120) transmitting messages regarding transaction history and food item information, and [0054]-[0055] discussing the personal inventory receiving identifiers of the food item such as expiration information.).
Knobel is silent on the limitation of,
that has scanned one or more food items
However, Linke teaches at [0059] that it would have been obvious to one of ordinary skill in the inventory art to include scanning one or more food items (See [0059] discussing the scan of inventory items by the scanner and evaluated by the scanner module.). 
Therefore, it would have been obvious for one of ordinary skill in the inventory art before the effective filing date of the claimed invention to have modified the teachings of Linke to include scanning one or more food items, as disclosed by Knobel. One of ordinary skill in the art would have been motivated to make this modification in order to ascertain actual item numbers (Linke [0059]).  
	
20.	Claims 10, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatenable by Knobel in view of U.S. Pat. Pub. No. 2015/0012294 to Casady et al. (“Casady”).

21.	With regards to claim 10 (similarly claim 20), Knobel is silent on the limitations of,
tracks whether a food item purchased by the user has been recalled.
However, Casady teaches at [0026]-[0027] and [0029] that it would have been obvious to one of ordinary skill in the inventory art to include tracking whether a food item purchased by the user has been recalled (See [0027] discussing the monitoring of different sources for recalls and [0029] discussing determining a match between user and recalled item. See also [0026] discussing food as a type of recall.). 
Therefore, it would have been obvious for one of ordinary skill in the inventory art before the effective filing date of the claimed invention to have modified the teachings of Casady to include tracking whether a food item purchased by the user has been recalled, as disclosed by Knobel. One of ordinary skill in the art would have been motivated to make this modification in order to provide greater visibility into product performance (Casady [0027]).  

22.	With regards to claim 11, Knobel is silent on the limitations of,
receives recall information from a remote server.
However, Casady teaches at [0027] that it would have been obvious to one of ordinary skill in the inventory art to include receiving recall information from a remote server (See [0027] discussing the recall server sending out recall information.). 
Therefore, it would have been obvious for one of ordinary skill in the inventory art before the effective filing date of the claimed invention to have modified the teachings of Casady to include receiving recall information from a remote server, as disclosed by Knobel. One of ordinary skill in the art would have been motivated to make this modification in order to provide greater visibility into product performance (Casady [0027]).  

23.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatenable by Knobel in view of U.S. Pat. Pub. No. 2008/0258913 to Busey et al. (“Busey”).

24.	With regards to claim 13, Knobel is silent on the limitations of,
allows the user device to communicate with a user contact that a food item will expire within a predetermined time period.
However, Busey teaches at [0011] that it would have been obvious to one of ordinary skill in the notifications art to include allowing the user device to communicate a notification to a user contact (See [0011] discussing the sending of a message to an additional designated contact.). 
Therefore, it would have been obvious for one of ordinary skill in the notifications art before the effective filing date of the claimed invention to have modified the teachings of Knobel to include allowing the user device to communicate a notification to a user contact, as disclosed by Busey. One of ordinary skill in the art would have been motivated to make this modification in order to alert a secondary when the primary is unresponsive (Busey [0007]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                                        Michael.walker@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 14 includes the additional limitation of “providing the application to a digital distribution platform for downloading.”